Citation Nr: 1455576	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-18 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with nightmare disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (DM), and as due to Agent Orange exposure.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for DM.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a right thigh disability.


REPRESENTATION

Appellant represented by:	Attorney Amrit Sidhu


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to September 1959, from December 1959 to September 1962, from December 1962 to October 1965, and from March 1966 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran cancelled his request for a Travel Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

The Board notes that in May 2010 and May 2012  rating decisions respectively, the RO granted service connection for right foot degenerative joint disease and degenerative disc disease of the lumbar spine .  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for hypertension and DM has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD with nightmare disorder, entitlement to an increased (compensable) rating for bilateral hearing loss, entitlement to service connection for a right thigh disability, and entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 2008, the RO denied the Veteran's claims for service connection for DM and hypertension.

2.  The evidence associated with the claims file subsequent to the April 2008 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for DM.

3.  The evidence associated with the claims file subsequent to the April 2008 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for hypertension.

4.  The Veteran does not have a current right ankle disability.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision which denied service connection for DM and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014).

1.  The evidence received since the April 2008 denial is not new and material, and the claim for service connection for DM is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The evidence received since the April 2008 denial is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  A right ankle disability was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the issue of service connection for a right ankle disability, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claim.  A September 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the applications to reopen the claims for service connection for DM and hypertension, in a June 2009 letter, issued prior to the initial adjudication of the claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims, and notice that complied with Kent, supra.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, a VA examination was conducted in July 2009 for the Veteran's claimed right ankle disability, and in April 2010 for the Veteran's claimed DM.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for DM and service connection for a right ankle disability.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension.  However, the Veteran is not entitled to an examination prior to submission of new and material evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Hypertension

In an April 2008 rating decision, the RO denied service connection for hypertension, based on a finding that was not shown to have been manifested during service, within one year thereafter, or otherwise related to service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in May 2009.

Evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records that showed no complaint or manifestation of hypertension while the Veteran was on active duty; post-service treatment records that were negative for any evidence of hypertension in the years immediately following service; and the report of a VA DM examination in April 2008 that noted the Veteran had a history of hypertension.  There was no indication as to when the disorder was first manifested or diagnosed.  There was no medical opinion of record that established any relationship between service and the development of hypertension.  As hypertension was not shown to have been manifested during service, within one year thereafter, or otherwise related to service, the claim was denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000). 

Evidence received subsequent to the April 2008 rating decision includes treatment records from MacDill Air Force Base dated from January 1997 to April 2008, which show elevated blood pressure readings in January 1997, diagnosed as hypertension, more than fifteen years after the Veteran's discharge.  Private treatment records added to the record dated from December 2005 to August 2009 also show a current diagnosis of hypertension.  In addition, VA treatment records from the VA Medical Center in Tampa dated from December 2007 to July 2010 show that the Veteran has been diagnosed with hypertension, which he reported was first diagnosed in 1982, which would have been three years after his discharge.  Also added to the record were the Veteran's reports that his hypertension was related to his conceded exposure to Agent Orange during active duty in Vietnam.  As before the April 2008 decision, there are no nexus opinions relating the Veteran's hypertension to his active military service or herbicide exposure therein.

Much of this evidence is new in that it was not previously of record, however, it is cumulative or redundant of evidence previously considered. At the time of the April 2008 decision, it was acknowledged that the Veteran had a post-service diagnosis of hypertension, thus, evidence that corroborates this fact is not new and material evidence.  What is missing to award service connection or reopen the Veteran's claim is evidence that links or suggests a link between his acknowledged current diagnosis of hypertension and an in-service incident, or links his hypertension to a continuity of symptomatology of elevated blood pressure since active service.  The newly submitted evidence does not provide any evidence of a between the Veteran's current hypertension and active service, and there is no showing of hypertension within the first post-service year.  Hence, the evidence is insufficient to reopen the claim.

As to the Veteran's general statements to the effect that current hypertension is related to active service, again, these statements are cumulative and redundant because he made similar statements prior to the April 2008 denial which were considered by the RO at that time. Thus, they are not new and material evidence sufficient to reopen the claim.  

The Board also notes that hypertension is not among the diseases specified in 
38 U.S.C.A. § 1116(a), for presumption of service connection based on Agent Orange exposure.  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  See 38 C.F.R. § 3.309(e).  Therefore, the Veteran's statements that his currently diagnosed hypertension is due to Agent Orange exposure during active duty in Vietnam are not material, in that they do not raise a reasonable possibility of substantiating the claim.  

Furthermore, because service connection for DM has not been established, a threshold legal requirement for establishing secondary service connection for hypertension is not met.  Therefore, the Veteran's argument that his currently diagnosed hypertension is secondary to his DM is also not material, in that they do not raise a reasonable possibility of substantiating the claim.  

Because new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

DM

In the aforementioned April 2008 rating decision, the RO denied service connection for DM, based on a finding that there was no current diagnosis of DM.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in May 2009.

Evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records that were negative for a diagnosis of DM; post-service treatment records that were negative for any evidence of a diagnosis of DM; and the report of a VA DM examination in April 2008 that noted that the Veteran did not have a diagnosis of DM.  As there was no competent medical evidence of a diagnosis of DM, the claim was denied.  See Boyer v. West, 210 F.3d 1351 
(Fed. Cir 2000). 

The pertinent new evidence added to the record since the April 2008 denial, includes Federal treatment records, private treatment records, and VA treatment records, showing diagnoses of prediabetes as early as 1997, but no confirmed diagnosis of diabetes.   See treatment records from MacDill Air Force Based dated from January 1997 to April 2008, private treatment records from Dr. H dated from January 2006 to August 2009, and treatment records from the VA Medical Center in Tampa dated from December 2007 to July 2010.  The Veteran was also afforded a VA examination in April 2010.  He reported to the examiner that he had been diagnosed with prediabetes, but not actually with diabetes, and that he managed his condition with diet and exercise, but had not been prescribed any diabetic medication.  After evaluation, the examiner concluded that there was no objective evidence of diabetes.  

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence of a current diagnosis of DM.  In this regard, the Board notes that the Veteran served on active duty in Vietnam, and as such, he is presumed to have been exposed to Agent Orange.  Therefore, with a confirmed diagnosis of DM, he would be entitled to service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The newly submitted evidence does not show that the Veteran has a current diagnosis of DM.  Hence, the evidence is not material for purposes of reopening the claim. Absent evidence of a current diagnosis of DM, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for DM is not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he has a current right ankle disability which developed as a result of injuries to his right lower extremity sustained during paratrooping jumps in service.  

Service treatment records reveal that the Veteran was treated for a fracture of the right cuboid bone in April 1969 while in service, however, they are negative for any evidence of a specific right ankle disability or injury.  The Veteran's DD-214 shows that he had a military occupational specialty (MOS) of parachute rigger, and that he received the master parachute badge.  Thus, the Board finds that the circumstances and conditions of the Veteran's service are consistent with his reports of injuries to his right lower extremity, including the right ankle, during paratrooping exercises in service.  38 U.S.C.A. § 5104(a).

The Veteran was afforded a VA examination of his right thigh, right knee and right ankle in July 2009.  The examiner noted his reports of injuring his right lower extremity, to include his thigh, knee, ankle and foot, during a night training paratrooping jump during active duty in Vietnam.  He was diagnosed with a right knee medial menisectomy with residual pain, and a deep muscle contusion with residual muscle atrophy above the right knee.  However, the examination report indicates that the right ankle was asymptomatic, and that the right ankle examination and X-rays were negative, and the examiner did not diagnose a right ankle disability.  There is no other post-service medical evidence of record showing a current diagnosis of a right ankle disability.

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report his symptoms of right ankle pain.  However, an underlying disability related to right ankle has never been identified during the current appeal period.  Pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There is no other competent medical evidence of record, VA or private, of an underlying right ankle disability in the record.

In essence, the evidence of a current diagnosis of a right ankle disability is limited to statements from the Veteran.  The Board finds that diagnosing a disability related to the ankle requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms.  Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of an ankle diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2014).

In light of the absence of any competent evidence of a current chronic right ankle disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for DM, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension, and the request to reopen is denied.

Service connection for a right ankle disability is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

PTSD with Nightmare Disorder

In an October 2014 statement, the Veteran, through his attorney, indicated that his PTSD with nightmare disorder has worsened since he was last examined in April 2010, to include suicidal ideation.  Specifically, it was noted that VA treatment records show that during treatment in May 2013, the Veteran reported that his provider had stopped him from killing himself.  See October 2014 statement from the Veteran's attorney.

VA's General Counsel  has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD with nightmare disorder.

Bilateral Hearing Loss

The Board also finds that additional development is warranted with respect to the claim for an increased rating for bilateral hearing loss.  In this regard, the last VA examination for bilateral hearing loss was provided more than four years ago, in April 2010.  A remand is warranted to obtain a contemporaneous audiological examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

	(CONTINUED ON NEXT PAGE)

Right Thigh Disability/Right Knee Disability

The Veteran contends that his currently diagnosed right thigh and right knee disabilities are related to an injuries he sustained to his right lower extremity while paratrooping during active military duty in Vietnam.

Service treatment records reveal that the Veteran was treated for a fracture of the right cuboid bone in April 1969 while in service, however, they are negative for any evidence of right thigh, right knee or right ankle disabilities or injuries.  However, the Veteran's DD-214 shows that he had a military occupational specialty (MOS) of parachute rigger, and that he received the master parachute badge.  Thus, the Board finds that the circumstances and conditions of the Veteran's service are consistent with his reports of injuries to his right lower extremity (thigh, knee, ankle) during paratrooper exercises in service.  38 U.S.C.A. § 5104(a).

The Veteran was afforded a VA examination of his right thigh, right knee and right ankle in July 2009.  The examiner noted his reports of injuring his right lower extremity, to include his thigh, knee, ankle and foot, during a night training paratrooping jump during active duty in Vietnam.  He was diagnosed with a right knee medial menisectomy with residual pain, and a deep muscle contusion with residual muscle atrophy above the right knee.  

The examiner noted that documentation in the Veteran's claims file supports the Veteran's paratrooping experiences in the military, and that the Veteran's post-military career consisted of non-physical, non-labor type work selling insurance.  Nevertheless, the examiner concluded that there was insufficient evidence to establish a connection between the Veteran's military service and his currently diagnosed disabilities, and opined that it is less likely as not that the Veteran's right knee medial meniscus injury or muscle contusion to the right quadriceps are related to the Veteran's military service.  His rationale was that the Veteran left the service in 1979 and the claims file was silent for establishing "chronicity or treatment" of his diagnosed conditions for many years.  The examiner also noted that the Veteran's X-rays did not show degenerative joint disease of the right knee that could have resulted from a remote injury.
Essentially, the examiner appears to be suggesting that although the Veteran may have sustained injuries to his right lower extremity, to include his right knee and right thigh, during paratrooping activities in service, he did not receive any treatment for any right knee or right thigh conditions for many years after service, and therefore, it is less likely that his currently diagnosed right knee and/or right thigh disabilities are related to any injuries he may have sustained in service.  

However, the Board's inquiry does not end there.  In this regard, service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  Besides the meager notation that the Veteran did not have degenerative joint disease of the right knee, which could have resulted from a remote injury, the July 2009 examiner did not provide an opinion as to whether the right knee and right thigh disabilities identified after service are related to a disease or injury in service.  As such, the Board finds that the examiner's opinion is incomplete and therefore, inadequate for evaluation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current right thigh and/or right knee disability is necessary. 38 C.F.R. § 4.2 (2013).

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after April 2012.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD with nightmare disorder, bilateral hearing loss, right thigh disability, and right knee disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.  See 38 U.S.C.A. § 5103A(b).  

The RO should also obtain any outstanding VA medical records dated from April 2012.

2. After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD with nightmare disorder.  The claims folder, including a copy of this REMAND, should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail and a Global Assessment of Functioning score provided.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to determine the etiology of any current right thigh disability.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right thigh disability is the result of an injury or disease in active service, to include his over 200 jumps as a paratrooper. 
 
A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, including continuing symptoms since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination to determine the etiology of any current right knee disability.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is the result of an injury or disease in active service, to include his over 200 jumps as a paratrooper.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, including continuous symptoms and problems since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


